Citation Nr: 1700245	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  16-15 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1956 to January 1959 and in the Navy from January 1959 to February 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed hearing loss as a result of in-service exposure to artillery noise while serving as a light weapons infantryman, exposure to pressure changes during submarine qualifications testing, and exposure to loud noise while serving in the engine room and motor room of a submarine.  He also asserts that he sought treatment within a few years after separation from service, in 1969 or 1970, when his hearing became so bad that he needed surgery and hearing aids.

On his claim for benefits, and in an authorization form received in July 2012, the Veteran indicated that he had been treated by Dr. Z. at the Altoona VA Medical Center (VAMC) in about 1975.  While the AOJ obtained records from the Altoona VAMC dating from August 2002 to January 2016, there is no indication that the AOJ attempted to obtain any earlier records, to specifically include from the late 1960s or early 1970s.  As such older records may be critical to the claim, the AOJ should attempt to obtain them.  In his notice of disagreement received in October 2013, the Veteran provided an address for Dr. Z. and noted that Dr. Z. was on staff at the Altoona VAMC.  The Board observes that Dr. Z. is currently a VA physician.  However, the address provided appears to be that of a private facility.  Thus, the AOJ should ask the Veteran to submit a new authorization form for Dr. Z. using the address of that private facility, as he may have been employed there prior to joining the VAMC.  The AOJ should then submit a request to that facility as well.

The AOJ afforded the Veteran a VA examination in March 2013.  However, that examiner was unable to provide an opinion as to whether the Veteran's hearing loss was related to service without resorting to speculation.  The AOJ afforded the Veteran another examination in January 2016.  That examiner opined that the Veteran's hearing loss was not caused by or a result of any event in service.  The examiner noted that the Veteran complained of hearing difficulties in the right ear in April 1963 but the audiogram showed normal hearing bilaterally.  The examiner noted that the only other hearing tests conducted in service were whisper tests which are not valid indicators of hearing loss.  

While the Board appreciates the examiner's opinion, the rationale is inadequate.  There is no indication that the examiner considered the Veteran's lay statements indicating worsening hearing loss since service that required treatment in 1969 or 1970.  Rather, the examiner focused on the absence of records, noting that whisper tests were inadequate and the only audiogram in service did not show hearing loss.  Further, as that audiogram was performed before October 1967, the results are likely in ASA units and need to be converted to ISO/ANSI units.  The Board observes that the conversion would result in a higher degree of loss at each frequency.  The record is unclear whether the examiner considered this need for conversion.  Moreover, as an audiogram was not performed at service entry, the examiner should have considered the Veteran to have been in sound condition with respect to his hearing acuity at that time.  Lastly, despite the Veteran's assertions indicating worsening hearing since service and history of treatment as early as 1969 or 1970, the examiner did not provide an opinion on whether the Veteran's hearing loss had its onset within one year of separation from service.  Given the above, the Veteran's claims folder should be returned to the examiner for an addendum that addresses the above, and in light of any additional records obtained on remand.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to submit a new authorization form for Dr. Z. using the address of the private facility provided in his notice of disagreement.  Then, attempt to obtain those records.  

2.  Attempt to obtain any records of treatment from the Altoona VAMC prior to August 2002, to specifically include from the mid-1960s to mid-1970s.  

3.  Then, arrange for the Veteran's claims folder to be reviewed by the examiner who conducted the January 2016 VA examination for an addendum.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its onset during active service or within one year thereafter, or is otherwise causally related to such service, to include exposure to artillery noise while serving as a light weapons infantryman, exposure to pressure changes during submarine qualifications testing, and exposure to loud noise while serving in the engine room and motor room of a submarine.  The examiner is advised that as an audiogram was not performed at service entry, the Veteran is considered to have been in sound condition with respect to his hearing acuity at that time.  The examiner should discuss the April 1963 in-service audiogram, with conversion to ISO/ANSI units, and any VA and private medical records obtained on remand.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

4.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

